Citation Nr: 0300113	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  02-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability as being proximately due to or the 
result of the service connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1956 to 
November 1957.

By rating decision in December 1997, service connection 
for a right knee disability secondary to the service 
connected left knee disability was denied as it was 
determined that new and material evidence had not been 
submitted.  The veteran received written notice of this 
denial by letter in that same month.  The veteran failed 
to file a timely appeal following receipt of the December 
1997 notice of denial.  Therefore, the December 1997 
rating decision is final.  

This appeal arises from a January 2002 rating decision of 
the Indianapolis, Indiana Regional Office (RO) which 
handled the veteran's appeal on a de novo basis.  While 
the RO has considered the appellant's claim on a de novo 
basis, the Board is not bound by that determination.  In 
fact, the Board is required to conduct an independent new 
and material evidence analysis in claims involving final 
decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

The veteran testified at an October 2002 videoconference 
hearing before the undersigned member of the Board.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for a 
right knee disability secondary to the service connected 
left knee disability was last denied by rating decision in 
December 1997.

2.  The appellant received written notice of the denial by 
letter in December 1997; however, he did not file a timely 
appeal therefrom and that decision is final.

3.  The additional evidence submitted in connection with 
the claim to reopen is more than merely cumulative and is 
so significant that it must be considered in order to 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the December 1997 rating decision 
that denied entitlement to service connection for a right 
knee disability secondary to the service connected left 
knee disability is new and material, and the appellant's 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.104 (2002); 38 C.F.R. § 3.156 (a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records are silent regarding any right 
knee disability.  An August 1957 x-ray report erroneously 
noted the right knee instead of the left knee.  The lower 
extremities were clinically evaluated as normal on the 
November 1957 separation physical examination.

A May 1958 claim for service connection noted that the 
veteran had suffered a left knee injury in September 1956.

On VA examination in June 1958, the veteran reported 
injuring his left knee in service while playing football.  
The knee had been painful ever since.  On examination, 
there was a very slight limp on the left side.  Forced 
movements caused some discomfort of the knee.  X-rays of 
the left knee showed osteochondritis dissecans.  The 
diagnosis was osteochondritis dissecans of the left knee.

By rating action in June 1958, service connection was 
awarded for left knee disability.

A September 1982 VA outpatient notation shows the veteran 
was treated for effusion of the right knee.  He reported 
that the right knee had been drained several times in the 
past.  In August 1989, chronic bilateral knee pain was 
reported.  A job related right knee injury was noted 3 
months before.  On examination, there was bilateral 
subpatellar crepitance.  There was no instability.  The 
diagnosis was bilateral degenerative joint disease.

A March 1989 private medical report shows that the veteran 
had injured his right knee at work earlier in March of 
that year.  In May 1989, an arthroscopic evaluation of the 
right knee showed severe degenerative arthritis of the 
right knee.

On VA examination in October 1989, a right knee operation 
in 1960 and right knee reconstruction surgery in 1976 were 
reported.  Right knee arthritis was diagnosed.

By rating decision in December 1997, the claim of 
entitlement to service connection for a right knee 
disability secondary to the service connected left knee 
disability was denied as the evidence of record did not 
show that the service connected left knee disability had 
caused a right knee disability.  The veteran received 
written notice of this denial by letter in December 1997.  
He failed to take any action with respect to the December 
1997 denial; thus, this decision became final a year after 
the mailing of notification of the decision to him in 
December 1997.  38 C.F.R. §§ 3.104, 20.302 (2002).

Section 5108 of title 38 of the United States Code 
provides that, "[i]f new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  What 
constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 
C.F.R. § 3.156(a).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)) (new and material 
evidence is defined differently for claims filed on or 
after August 29, 2001).  As the veteran's application to 
reopen was filed in advance of August 29, 2001, the new 
provisions do not apply to his claim.  

Current law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether 
new and material evidence has been presented under 38 
C.F.R. § 3.156(a); and second, if new and material 
evidence has been presented, the merits of the claim must 
be evaluated after ensuring the duty to assist has been 
fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

Evidence received after the December 1997 rating decision 
includes a March 2002 statement from Joseph Randolph, 
M.D., which indicates that the veteran had been seen on 
one occasion.  An inservice left knee injury was noted 
which was followed by 7 knee operations.  Ultimately, a 
total left knee replacement was performed in 2001.  
Reportedly, the veteran had experienced some problems with 
his right knee.  The right knee gave way at work in 1980 
with a total right knee surgery being performed in 2000.  
It was opined that it was certainly possible that wear 
changes in the right knee could have been accelerated by 
overuse syndrome secondary to a 13 year history of 
problems and numerous operations on the left knee.

The veteran testified in October 2002 that he had limped 
and favored the left knee for close to 40 years; that he 
started having constant right knee pain about 15 years 
before; that in compensating for the left knee disability, 
he would put extra weight and use on the right knee; and 
he noted Dr. Randolph's medical opinion in support of his 
claim.

With regard to the claim to reopen, the additional 
evidence submitted in the form of Dr. Randolph's March 
2002 opinion constitutes evidence that was not previously 
considered which bears directly and substantially on the 
specific issue under consideration; that is, whether the 
service connected left knee disability was the proximate 
cause of a right knee disability or whether a left knee 
disability aggravated an already existing right knee 
disability.  For the first time, the record contains 
competent evidence which supports the veteran's claim that 
the service connected left knee disability may have been 
involved in the genesis of current right knee disability.  
This is evidence which is neither cumulative nor redundant 
and is so significant that it must be considered in order 
to decide fairly the merits of the claim.  See 38 C.F.R. 
§ 3.156. 

The Board notes that the reopening of the veteran's claim 
typically would raise a due process issue which was 
addressed by the United States Court of Appeals for 
Veterans Claims (Court) in Bernard v. Brown, 4 Vet. App. 
384 (1993).  Pursuant to Bernard, the Board must consider 
whether addressing a veteran's claim on a de novo basis 
would cause prejudice to the veteran.  As the instant 
claim, however, must be further developed in fulfillment 
of the duty to assist, the veteran will have an additional 
opportunity to present evidence and argument in support of 
his de novo claim.  In addition, the RO has also treated 
the veteran's claim on a de novo basis.  Consequently, the 
Board finds no prejudice.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
was enacted during the pendency of the veteran's appeal.  
The Act imposed certain notification requirements and 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims.  The Act also 
eliminated the previous requirement that a claim be well 
grounded before VA's duty to assist arose.  In this 
regard, it should be pointed out that the question of 
whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167 (1996).  Even 
the Veterans Claims Assistance Act of 2000 recognizes 
this.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the 
service connection claim for a right knee disability 
secondary to the service connected left knee disability, 
further action under the Veterans Claims Assistance Act of 
2000 (as discussed above) will be accomplished as part of 
the development of the underlying claim for service 
connection.


ORDER

The claim of entitlement to service connection for a right 
knee disability as being proximately due to or the result 
of the service connected left knee disability is reopened.  
To this extent only, the benefit sought on appeal is 
granted.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

